UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2341


NEGUSSIE MENGESHA H. MARIAM,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 28, 2009                  Decided:   August 17, 2009


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ofelia L. Calderon, CALDERON & DERWIN, PLC, Arlington, Virginia,
for Petitioner. Michael F. Hertz, Acting Assistant Attorney
General, Ernesto H. Molina, Jr., Assistant Director, Jamie M.
Dowd, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Negussie Mengesha H. Mariam, a native and citizen of

Ethiopia, seeks review of an order of the Board of Immigration

Appeals (Board) dismissing his appeal from the Immigration Judge

and    denying   his    motion    to     reopen.      We   have    reviewed      the

administrative record and Mariam’s claims and find no error or

abuse of discretion in the Board’s decision.                      We accordingly

deny   the   petition    for    review    for   the   reasons     stated    by   the

Board.    See In re: Mariam, (B.I.A. Nov. 4, 2008).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the     materials    before      the    court   and

argument would not aid the decisional process.


                                                                  PETITION DENIED




                                          2